

113 S2859 IS: Promoting Apprenticeships for Credentials and Employment Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2859IN THE SENATE OF THE UNITED STATESSeptember 18, 2014Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo promote apprenticeships for credentials and employment, and for other purposes.1.Short
			 title and table of contents(a)Short
			 titleThis Act may be cited
			 as the Promoting Apprenticeships for
			 Credentials and Employment Act or the PACE Act.(b)Table of
			 contentsThe table of contents for this Act is as follows:Sec. 1. Short title and table
				of contents.Sec. 2. Findings and purposes.Sec. 3. Definitions.TITLE I—Promoting Registered ApprenticeshipsSec. 101. Promoting registered apprenticeship
				programs.Sec. 102. Promoting integration with postsecondary
				education.TITLE II—Program development and enhancementSec. 201. Expanding registered apprenticeship
				programs.TITLE III—Conforming amendmentsSec. 301. Amendments.2.Findings and
			 purposes(a)FindingsCongress
			 finds the following:(1)A highly skilled
			 workforce is necessary to compete in the global economy, support economic
			 growth, and maintain the standard of living of the United States.(2)The registered
			 apprenticeship program model is a longstanding, on-the-job training and
			 education model that prepares workers for the skill demands of particular
			 occupations and employers while, at the same time, providing the workers
			 with
			 recognized, portable credentials, and wages while in training.(3)The registered
			 apprenticeship program model has been successful in skilled trade
			 industries,
			 including construction and manufacturing, as well as service industries,
			 such
			 as health care, and holds great potential for expansion into other
			 industries.(4)Registered
			 apprenticeship programs are an essential element of an effective workforce
			 development system and help individuals attain a recognized postsecondary
			 credential, contributing to their personal economic sustainability.(5)According to a
			 report from the Georgetown University Center on Education and the
			 Workforce, by 2018, the United States will face a shortage of workers with
			 recognized postsecondary credentials—shortages of 3,000,000 workers with
			 degrees and 4,700,000 workers with certificates.(6)According to a
			 2012 report from the Annie E. Casey Foundation, youth employment in the
			 United
			 States has reached the lowest point since World War II. More than
			 6,000,000
			 young people ages 16 through 24 are disconnected from school and work.(7)A 2012 evaluation
			 of registered apprenticeship programs in 10 States by Mathematica Policy
			 Research found that—(A)individuals who
			 completed registered apprenticeship programs earned over $240,000 more
			 over
			 their careers than individuals not participating in such apprenticeship
			 programs;(B)the estimated
			 social benefits of registered apprenticeship programs exceeded their costs
			 by
			 more than $49,000; and(C)the tax return on
			 every Federal Government dollar invested in registered apprenticeship
			 programs
			 was $27.(8)An evaluation in
			 Washington State found the following:(A)Registered
			 apprenticeship programs have been among the most effective workforce
			 development programs, with the highest impact and the greatest return on
			 investment of any such program.(B)For each
			 individual who completes a registered apprenticeship program, over the
			 individual's career, there is a 90-to-1 return on investment, for a total
			 net
			 benefit of just over $300,000 for that career.(C)The general
			 public also receives a lifetime return on investment of 23-to-1, or around
			 $80,000, for each person completing a registered apprenticeship program.(b)PurposesThe
			 purposes of this Act are—(1)to increase the
			 number of highly skilled workers in the United States, particularly in
			 in-demand industry sectors and occupations;(2)to increase the
			 attainment of recognized postsecondary credentials by participants;(3)to increase
			 awareness about the value of the registered apprenticeship program model
			 as an
			 effective earn-and-learn model for students, workers, and employers;(4)to support the
			 development of registered apprenticeship programs with employers, joint
			 labor
			 management partnerships, and other program sponsors, that offer jobs that
			 lead
			 to economic self-sufficiency;(5)to support the
			 development and expansion of pre-apprenticeship programs that lead to
			 success
			 in a registered apprenticeship program; and(6)to support a
			 closer alignment between registered apprenticeship programs, the workforce
			 development system, and postsecondary education.3.DefinitionsIn this Act:(1)AdministratorThe
			 term Administrator means the Administrator of the Office of
			 Apprenticeship appointed under section 101(a).(2)Career
			 pathwayThe term career pathway means a combination of rigorous and  high-quality education, training, and other services that—(A)aligns with the skill needs of industries in the economy of the State or regional economy involved;(B)prepares an individual to be successful in any of a full range of secondary or postsecondary
			 education options, including apprenticeships registered under the Act of
			 August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.) (referred to individually in this Act as an apprenticeship);(C)includes counseling to support an individual in achieving the individual’s education and career
			 goals;(D)includes, as appropriate, education offered concurrently with and in the same context as workforce
			 preparation activities and training for a specific occupation or
			 occupational cluster;(E)organizes education, training, and other services to meet the particular needs of an individual in
			 a manner that accelerates the educational and career advancement of the
			 individual to the extent practicable;(F)enables an individual to attain a secondary school diploma or its recognized equivalent, and at
			 least 1 recognized postsecondary credential; and(G)helps an individual enter or advance within a specific occupation or occupational cluster.(3)Educational
			 service agencyThe term educational service
			 agency—(A)has the meaning
			 given the term in section 9101 of the Elementary and Secondary Education
			 Act of
			 1965 (20 U.S.C. 7801); and(B)includes a
			 consortium of those agencies.(4)High
			 schoolThe term high school means a nonprofit
			 institutional day or residential school that—(A)provides
			 secondary education, as determined under State law;(B)grants a diploma,
			 as defined by the State; and(C)includes, at
			 least, grade 12.(5)In-demand
			 industry sector or occupation(A)In
			 generalThe term in-demand industry sector or
			 occupation means—(i)an
			 industry sector that has a substantial current or potential impact
			 (including
			 through jobs that lead to economic self-sufficiency and opportunities for
			 advancement) on the State, regional, or local economy, as appropriate, and
			 that
			 contributes to the growth or stability of other supporting businesses, or
			 the
			 growth of other industry sectors; or(ii)an
			 occupation that currently has or is projected to have a number of
			 positions
			 (including positions that lead to economic self-sufficiency and
			 opportunities
			 for advancement) in an industry sector so as to have a significant impact
			 on
			 the State, regional, or local economy, as appropriate.(B)DeterminationThe
			 determination of whether an industry sector or occupation is in-demand
			 under
			 this paragraph shall be made by the State board or local board, as
			 appropriate,
			 using State and regional business and labor market projections, including
			 the
			 use of labor market information.(6)National
			 apprenticeship systemThe term national apprenticeship
			 system means the collective group of registered apprenticeship programs
			 and pre-apprenticeship programs in the Nation (including the rules and
			 regulations governing the 2 types of programs).(7)Postsecondary
			 educational institutionThe term postsecondary educational
			 institution has the meaning given the term in section 101 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801).(8)Pre-apprenticeship
			 programThe term pre-apprenticeship program means a
			 program or set of strategies that—(A)is designed to
			 prepare individuals to enter and succeed in a registered apprenticeship
			 program;(B)is carried out by
			 an entity that has a documented partnership with at least 1 sponsor of a
			 registered apprenticeship program; and(C)includes each of
			 the following elements:(i)Training
			 (including a curriculum for the training), aligned with industry standards
			 and
			 approved by the documented partnership, that will prepare individuals by
			 teaching the skills and competencies needed to enter one or more
			 registered
			 apprenticeship programs.(ii)Provision of
			 hands-on training and theoretical education to individuals in a simulated
			 laboratory experience or volunteer opportunity that—(I)accurately
			 simulates the industry and occupational conditions of the registered
			 apprenticeship program described in subparagraph (B);(II)is carried out
			 in a manner that includes proper observation of supervision and safety
			 protocols; and(III)is carried out
			 in a manner that does not displace a paid employee.(iii)A
			 formal agreement with a sponsor of a registered apprenticeship program
			 that
			 would enable participants who successfully complete the pre-apprenticeship
			 program to enter directly into the registered apprenticeship program (if a
			 place in the program is available), and includes agreements concerning
			 earning
			 credit for skills and competencies acquired during the pre-apprenticeship
			 program.(9)Recognized
			 postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized certificate or certification, a
			 certificate of completion of an apprenticeship, a license recognized by
			 the State involved or Federal Government, or an associate or baccalaureate
			 degree.(10)Registered
			 apprenticeship programThe term registered apprenticeship
			 program means a program registered under the Act of August 16, 1937
			 (commonly known as the National Apprenticeship Act; 50 Stat.
			 664, chapter 663; 29 U.S.C. 50 et seq.).(11)SecretaryExcept
			 as provided in section 102 or as otherwise modified, the term
			 Secretary means the Secretary of Labor, acting through the
			 Administrator.(12)SponsorThe
			 term sponsor means—(A)with respect to a
			 registered apprenticeship program, an employer, joint labor management
			 partnership, trade association, labor organization, or other entity that
			 administers the registered apprenticeship program; and(B)with respect to a
			 pre-apprenticeship program, an entity that administers the
			 pre-apprenticeship
			 program.IPromoting
			 Registered Apprenticeships101.Promoting
			 registered apprenticeship programs(a)Establishment
			 of the Office of Apprenticeship(1)OfficeThere
			 is established, in the Employment and Training Administration of the
			 Department
			 of Labor, an Office of Apprenticeship.(2)AdministratorThe
			 Office shall be headed by an Administrator of the Office of Apprenticeship
			 appointed by the Assistant Secretary for Employment and Training. The
			 Assistant
			 Secretary shall appoint an individual who has the demonstrated knowledge
			 of
			 registered apprenticeship programs necessary to serve as the
			 Administrator.(3)ResponsibilitiesThe
			 Administrator, through the Office of Apprenticeship, shall carry out
			 responsibilities including—(A)determining
			 whether an apprenticeship program meets the requirements to become a
			 registered
			 apprenticeship program and maintains the standards necessary to remain a
			 registered apprenticeship program;(B)managing the
			 national apprenticeship system;(C)carrying out
			 activities under subsection (b) to promote high-quality pre-apprenticeship
			 programs;(D)promoting
			 awareness about registered apprenticeship programs, including carrying out
			 activities under subsection (c);(E)promoting greater
			 diversity in registered apprenticeship programs and pre-apprenticeship
			 programs, including by promoting outreach to underrepresented populations
			 and
			 veterans and supporting the development of apprenticeship models for
			 nontraditional occupations;(F)providing for
			 evaluations and research, as described in subsection (e); and(G)providing
			 technical assistance to sponsors of registered apprenticeship programs,
			 entities who are interested in developing and becoming sponsors of
			 registered
			 apprenticeship programs, and sponsors of pre-apprenticeship programs.(b)Supporting the
			 development of pre-Apprenticeship programs(1)SupportThe
			 Secretary shall support the development of pre-apprenticeship programs.(2)Grants(A)In
			 generalUsing funds available under subsection (f), the Secretary
			 shall make grants on a competitive basis to eligible entities, to provide
			 the
			 Federal share of the cost of carrying out projects that support that
			 development.(B)PeriodThe
			 Secretary shall make initial grants under this paragraph for periods of
			 not
			 more than 3 years, except that if an eligible entity demonstrates
			 satisfactory
			 performance under paragraph (7) by the end of that third year, the
			 Secretary
			 may extend the grant period up to an additional 2 years for that entity.(C)Recipients(i)Qualified
			 organizationsIn a State without a State apprenticeship agency, a
			 qualified organization may serve as an eligible entity, and may receive a
			 grant
			 under this subsection.(ii)State
			 apprenticeship agenciesIn a State with a State apprenticeship
			 agency, a qualified organization may serve as an eligible entity. The
			 agency
			 shall receive a grant under this subsection on behalf of the eligible
			 entity,
			 and act as a fiscal agent for the entity.(3)Qualified
			 organizationsTo be considered a qualified organization under
			 this subsection, an organization shall be a public-private partnership
			 consisting of—(A)a local
			 educational agency, high school, 2- or 4-year postsecondary educational
			 institution, or consortium of such entities; and(B)representatives
			 of—(i)in
			 a State with a State apprenticeship agency, that agency;(ii)an
			 industry or business, consisting of an employer, a group of employers, or
			 an
			 industry group that sponsor a registered apprenticeship program or are
			 interested in supporting or establishing a registered apprenticeship
			 program;(iii)a
			 labor organization;(iv)a
			 State or local workforce investment board (established under subtitle B of
			 title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et
			 seq.));(v)an
			 entity carrying out a registered apprenticeship program;(vi)a
			 community-based organization that provides pre-apprenticeship programs, as
			 appropriate; and(vii)a
			 2- or 4-year postsecondary educational institution or consortium of such
			 institutions, if such an institution or consortium is not a partner under
			 subparagraph (A).(4)ApplicationsTo
			 be eligible to receive a grant from the Secretary under this subsection,
			 an
			 eligible entity (including, in a State with a State apprenticeship agency,
			 that
			 agency, acting on behalf of an eligible entity) shall submit an
			 application to
			 the Secretary at such time, in such manner, and containing such
			 information as
			 the Secretary may require, including—(A)information on
			 the quality of the proposed pre-apprenticeship program, including the
			 training
			 and curriculum described in section 3(9)(C)(i), and how it makes
			 individuals
			 who successfully complete the pre-apprenticeship program qualified to
			 enter
			 into an established registered apprenticeship program;(B)evidence that
			 there are or will be sufficient openings available in the registered
			 apprenticeship program referenced in (A) to enable the registered
			 apprenticeship program sponsor to place into that program those
			 individuals who
			 successfully complete the pre-apprenticeship program;(C)information about
			 the organization that demonstrates the existence of an active, advisory
			 partnership between the partners described in subparagraphs (A) and (B),
			 of
			 paragraph (3) and the organization’s capacity to provide the training and
			 education services necessary for a pre-apprenticeship program; and(D)information about
			 the proposed pre-apprenticeship program that demonstrates—(i)that the program
			 is in an in-demand industry or occupation in the region in which the
			 project is
			 located;(ii)the use of
			 integrated work-based and academic learning that includes training in the
			 workplace;(iii)the inclusion
			 of career exploration focused activities, such as job shadowing, career
			 information activities, and resume preparation, in the program;(iv)if
			 the eligible entity carrying out the project includes a high school, that
			 the
			 model to be used for the program leads to a high school diploma for
			 participants without such a diploma;(v)that the project
			 aligns with an established registered apprenticeship program, including
			 that
			 the model used for the program leads to the attainment of skills and
			 competencies necessary for entrance into the registered apprenticeship
			 program
			 for participants; and(vi)how the eligible
			 entity will facilitate access through the program to the appropriate
			 support
			 services for participants, including facilitating access through
			 partnerships
			 with entities providing such services.(5)Use of
			 funds(A)In
			 generalAn eligible entity that receives a grant under this
			 subsection shall use the grant funds to carry out a project that
			 implements a
			 pre-apprenticeship program in an organization specified in paragraph (3)
			 (other
			 than paragraph (3)(B)(i)) that is part of the eligible entity, or a
			 consortium
			 of such entities.(B)Required
			 activitiesThe eligible entity shall use the grant funds—(i)to
			 pay for the cost of training or education associated with the
			 pre-apprenticeship program;(ii)to
			 provide student stipends during work-based training in the project;(iii)for curriculum
			 development that align with the requirements of the appropriate registered
			 apprenticeship programs and learning assessments;(iv)to
			 maintain a connection between the pre-apprenticeship program and
			 registered
			 apprenticeship program;(v)to
			 promote the pre-apprenticeship program to potential participants; and(vi)to
			 conduct evaluations described in paragraph (7)(B).(C)Allowable
			 activitiesThe eligible entity may use the grant funds for
			 teacher training, including providing externship opportunities for
			 teachers to
			 learn about the skill needs of the industry or occupation that the
			 pre-apprenticeship program focuses on.(6)Federal
			 share(A)In
			 generalThe Federal share of the cost described in paragraph
			 (2)(A) shall be 75 percent.(B)Non-Federal
			 shareThe eligible entity may contribute the non-Federal share of
			 the cost in cash or in-kind, fairly evaluated, including plant, equipment,
			 or
			 services.(7)Performance(A)MeasuresThe
			 Secretary shall identify a set of common measures that, at a minimum,
			 include
			 measures of entry into a registered apprenticeship program and that are
			 aligned
			 with the performance measures described in section 136(c) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2871(c)) for the local workforce
			 investment
			 area (designated under section 116 of such Act (29 U.S.C. 2831))
			 involved.(B)EvaluationsEach
			 eligible entity that receives a grant to carry out a project under this
			 subsection  shall annually conduct, or  arrange for another entity to
			 conduct, an
			 evaluation of the project using the
			 identified common measures, and shall, to the extent practicable,
			 cooperate
			 with the Secretary in any evaluations of activities carried out under this
			 section.(C)ExtensionsThe
			 Secretary shall use the results of an evaluation for a project to
			 determine
			 whether to extend the grant period, or renew a grant, for the project
			 under
			 paragraph (2)(B).(c)Promoting
			 awareness of registered apprenticeship programs(1)Information for
			 State and local boardsTo promote awareness about registered
			 apprenticeship programs within the workforce development system, the
			 Secretary
			 shall disseminate information on the value of registered apprenticeship
			 programs, to State and local workforce investment boards described in
			 subsection (b)(3)(B)(iv), which information shall include—(A)a list of
			 registered apprenticeship programs in the State involved;(B)guidance for
			 training staff of the workforce development system within the State on the
			 value of registered apprenticeship programs, including relevant placement,
			 retention and earnings information, as a training option for
			 participants;(C)guidance on how
			 individual training accounts under section 134(d)(4) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2864(d)(4)) could be used by
			 participants for
			 a registered apprenticeship program; and(D)guidance on how
			 performance measures under section 136 of the Workforce Investment Act of
			 1998
			 (29 U.S.C. 2871) apply to participants in registered apprenticeship
			 programs,
			 including relevant placement, retention and earnings information.(2)Information for
			 industry groups and labor organizationsTo promote awareness
			 about registered apprenticeship programs to workers and employers, the
			 Secretary shall provide information about the value of registered
			 apprenticeship programs, including relevant placement, retention and
			 earnings
			 information, through the one-stop delivery systems described in section
			 121 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2841), to industry groups
			 and
			 to labor organizations, which information shall include, at a minimum—(A)a list of
			 registered apprenticeship programs in the State;(B)information on
			 how to develop a registered apprenticeship program; and(C)information on
			 financial resources available to assist with the establishment and
			 implementation of registered apprenticeship programs.(3)Information for
			 students and schoolsTo promote awareness about registered
			 apprenticeship programs among students and school staff, the Secretary, in
			 cooperation with the Secretary of Education, shall disseminate information
			 on
			 the value of registered apprenticeship programs, including relevant
			 placement,
			 retention and earnings information, to high schools, 2- and 4-year
			 postsecondary educational institutions, and educational service agencies,
			 which
			 information shall include, at a minimum—(A)a parent guide to
			 understanding registered apprenticeship programs and postsecondary
			 education;(B)a student guide
			 to understanding registered apprenticeship programs as part of a career
			 pathway;(C)a guide, for
			 career and academic counselors, to understanding registered apprenticeship
			 programs as a postsecondary education option for students; and(D)information for
			 school administrators, workforce and economic development coordinators,
			 and
			 teachers and faculty that will assist with the development,
			 implementation, and
			 continuation of registered apprenticeship programs.(d)Secretary’s
			 National Advisory Committee on Apprenticeships(1)Establishment(A)In
			 generalThere is established in the Department of Labor a
			 National Advisory Committee on Apprenticeships, referred to in this
			 section as
			 the Advisory Committee.(B)CompositionThe
			 Advisory Committee shall have—(i)21
			 voting members appointed by the Secretary, composed of—(I)7 representatives
			 of employers who participate in a registered apprenticeship program,
			 including
			 employers who participate in a registered apprenticeship program sponsored
			 by a
			 joint labor-management partnership;(II)7
			 representatives of labor organizations who have responsibility for the
			 administration of a registered apprenticeship program sponsored by a joint
			 labor-management partnership; and(III)7
			 representatives of State apprenticeship agencies, community organizations
			 with
			 significant experience with a registered apprenticeship program, and 2- or
			 4-year postsecondary educational institutions with at least 1 articulation
			 agreement with the entity administering a registered apprenticeship
			 program;
			 and(ii)members who are
			 ex officio nonvoting representatives from the Departments of Labor,
			 Commerce,
			 Education, Energy, Housing and Urban Development, and Health and Human
			 Services.(C)QualificationsThe
			 members shall be selected upon the basis of their experience and
			 competence
			 concerning apprenticeships.(D)TermsThe
			 Secretary shall appoint the members for terms of 4 years.(2)ChairpersonThe
			 Secretary shall designate one of the members of the Advisory Committee to
			 serve
			 as Chairperson of the Advisory Committee.(3)MeetingsThe
			 Advisory Committee shall hold not fewer than 2 meetings during each
			 calendar
			 year. All meetings of the Advisory Committee shall be open to the public.
			 A
			 transcript shall be kept of each meeting and made available for public
			 inspection.(4)DutiesThe
			 Advisory Committee shall advise, consult with, and make recommendations to
			 the
			 Secretary on matters relating to the administration of this title and the
			 Act
			 of August 16, 1937 (commonly known as the National Apprenticeship
			 Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).(5)Personnel(A)Procurement(i)In
			 generalThe Chairperson of the Advisory Committee may procure the
			 temporary and intermittent services of voting members of the Advisory
			 Committee
			 under section 3109(b) of title 5, United States Code, at rates for
			 individuals
			 that do not exceed the daily equivalent of the annual rate of basic pay
			 prescribed for level V of the Executive Schedule under section 5316 of
			 such
			 title.(ii)Officers or
			 employees of the United StatesAll members of the Advisory
			 Committee who are officers or employees of the United States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.(B)StaffThe
			 Secretary shall supply the Committee with an executive secretary and
			 provide
			 such secretarial, clerical, and other services as the Secretary determines
			 to
			 be necessary to enable the Advisory Committee to conduct its business.(6)Permanent
			 committeeSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.)
			 shall not apply to the advisory committee.(e)Evaluations and
			 research(1)Evaluations of
			 programs and activities carried out under this titleFor the
			 purpose of improving the management and effectiveness of the programs and
			 activities carried out under this title, the Secretary shall provide for
			 the
			 continuing evaluation, by an independent entity, of the programs and
			 activities, including activities carried out under subsection (a)(3)(C).
			 Such
			 evaluations shall address—(A)the general
			 effectiveness of such programs and activities in relation to their cost,
			 including the extent to which the programs and activities—(i)improve the skill
			 and employment competencies of participants in comparison to
			 comparably situated individuals who did not participate in such programs
			 and
			 activities; and(ii)to
			 the extent feasible, increase the level of total employment and recognized
			 postsecondary credential attainment over the level that would have existed
			 in
			 the absence of such programs and activities;(B)the impact of the
			 programs and activities for the participants, sponsors, and employers;(C)the return on
			 investment of Federal funding for the programs and activities;(D)the longitudinal
			 outcomes for participants in the programs and activities; and(E)the impact of
			 specific policies on the general effectiveness of such programs and
			 activities.(2)ResearchThe
			 Secretary may conduct, through an independent entity, research on best
			 practices in registered apprenticeship programs and pre-apprenticeship
			 programs
			 and other issues relating to such programs.(3)TechniquesEvaluations
			 and research conducted under this subsection shall utilize appropriate
			 methodology and research designs.(4)ReportsThe
			 independent entity carrying out the evaluations described in paragraph (1)
			 or
			 research described in paragraph (2) shall prepare and submit to the
			 Secretary a
			 draft report and a final report containing the results of the evaluations
			 or
			 research, respectively, and including policy recommendations. The draft
			 and
			 final reports shall be made available for public inspection.(5)Reports to
			 CongressNot later than 60 days after the completion of such
			 final report, the Secretary shall transmit the final report to the
			 Committee on
			 Education and the Workforce of the House of Representatives and the
			 Committee
			 on
			 Health, Education, Labor, and Pensions of the Senate.(6)Public
			 access(A)Public access
			 procedureThe Secretary shall develop a mechanism to make
			 research and curricula developed under this title publically available in
			 a
			 timely manner.(B)CurriculumAn
			 eligible entity that develops a curriculum under this title shall make the
			 curriculum available to the Secretary. Using the mechanism established
			 under
			 subparagraph (A), the Secretary shall make such curriculum accessible to
			 providers of pre-apprenticeship programs and to the public.(f)ReservationThe
			 Secretary may reserve not more than 5 percent of the funds appropriated
			 under
			 subsection (g) for each fiscal year for Federal administration and
			 management,
			 technical assistance, and evaluation and research activities.(g)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for fiscal year 2015
			 and
			 each subsequent fiscal year.102.Promoting
			 integration with postsecondary education(a)DefinitionsIn
			 this section:(1)ConsortiumThe
			 term consortium means the Registered Apprenticeship-College
			 Consortium established under subsection (b)(1).(2)SecretariesThe
			 term Secretaries means the Secretary of Labor, acting through the
			 Administrator, working jointly with the Secretary of Education, acting
			 through
			 the Assistant Secretary for Vocational and Adult Education.(b)Consortium with
			 2- and 4-Year postsecondary educational institutions(1)EstablishmentThe
			 Secretaries shall establish and maintain a voluntary Registered
			 Apprenticeship-College Consortium. The Consortium shall consist of the
			 sponsors
			 carrying out registered apprenticeship programs, 2- or 4-year
			 postsecondary
			 educational institutions, and organizations that represent such programs
			 or
			 institutions, that agree to meet certain criteria in order to support the
			 purposes described in paragraph (2).(2)PurposesThe
			 Consortium shall support the purposes of—(A)promoting
			 stronger connections between the registered apprenticeship programs
			 involved
			 and participating 2- and 4-year postsecondary educational institutions;(B)promoting the
			 translation of experience in a registered apprenticeship program to
			 academic
			 credit at participating 2- and 4-year postsecondary educational
			 institutions;(C)facilitating the
			 enrollment of an individual who has completed a registered apprenticeship
			 program (referred to in this section as an apprentice) at a
			 participating 2- or 4-year postsecondary educational institution for the
			 purpose of attaining academic credit toward an associate’s or more
			 advanced
			 degree;(D)advancing the
			 attainment of associate’s and more advanced degrees by apprentices;(E)promoting the
			 attainment of recognized postsecondary credentials with value in the labor
			 market; and(F)expanding
			 awareness about the value of registered apprenticeship programs as a
			 postsecondary education option.(3)Participant
			 requirementsThe Secretaries shall establish criteria that any
			 interested 2- or 4-year postsecondary educational institution or sponsor
			 shall
			 meet in order to participate in the Consortium, which criteria shall
			 include,
			 at a minimum—(A)for a 2- or
			 4-year postsecondary educational institution—(i)agreement to
			 recognize the academic credit (as assessed under subparagraph (B)(i))
			 earned by
			 an apprentice for, and the assessment of the apprentice’s learning in, a
			 registered apprenticeship program at another participating institution;(ii)agreement to
			 develop a formal articulation agreement with a participating sponsor of a
			 registered apprenticeship program, other than a 2- or 4-year postsecondary
			 educational institution; and(iii)agreement to
			 provide certain information, as determined by the Secretaries, to the
			 Consortium; and(B)for a
			 sponsor—(i)agreement to
			 participate in third-party evaluations of the quality and rigor of the
			 program
			 offerings in order to determine the value of academic credit for learning
			 during a registered apprenticeship program;(ii)agreement to
			 develop a formal articulation agreement with a participating 2- or 4-year
			 postsecondary educational institution; and(iii)agreement to
			 provide certain information, as determined by the Secretaries, to the
			 Consortium.(4)Memorandum of
			 understanding(A)In
			 generalIn order to participate in the Consortium, interested 2-
			 or 4-year postsecondary educational institutions and sponsors shall agree
			 to
			 meet certain conditions determined by the Secretaries.(B)ConditionsSuch
			 conditions shall address, at a minimum—(i)how
			 learning during a registered apprenticeship program, including related
			 instruction and on-the-job training, will be assessed for academic
			 credit;(ii)how programs and
			 procedures, especially those related to admissions, credit transfer, and
			 recognition of such learning will be structured to support accessibility
			 for
			 apprentices;(iii)how the
			 structure and scheduling of courses will be developed in a way that
			 supports
			 the matriculation of apprentices; and(iv)how residency
			 requirements will be modified to support the transferability of credit
			 earned
			 by apprentices.(5)Publicly
			 available informationThe Secretaries shall maintain a publicly
			 accessible website identifying, at a minimum—(A)the participating
			 members of the Consortium in each State, including those with established
			 articulation agreements;(B)a model for
			 articulation agreements, and copies of some exemplary articulation
			 agreements
			 for illustrative purposes; and(C)such other
			 information as the Secretaries determine to be necessary to promote
			 awareness
			 of the Consortium and its members.(6)Advisory
			 committee(A)EstablishmentThe
			 Secretaries shall establish an advisory committee for the Consortium.(B)CompositionThe
			 advisory committee shall be composed of members appointed by the
			 Secretaries,
			 consisting of—(i)representatives
			 of 2- or 4-year postsecondary educational institutions;(ii)representatives
			 of sponsors; and(iii)a
			 representative from the Advisory Committee described in section 101(d).(C)TermMembers
			 of the advisory committee shall serve for a term of 2 years.(D)DutiesSuch
			 advisory committee shall seek input from organizations and experts
			 representing
			 industry, labor, and postsecondary education, and shall make
			 recommendations to
			 the Consortium and the Secretary regarding actions necessary to achieve
			 the
			 objectives of this subsection.(E)Travel
			 expensesThe members of the advisory committee shall not receive
			 compensation for the performance of services for the committee, but shall
			 be
			 allowed travel expenses, including per diem in lieu of subsistence, at
			 rates
			 authorized for employees of agencies under subchapter I of chapter 57 of
			 title
			 5, United States Code, while away from their homes or regular places of
			 business in the performance of services for the Committee. Notwithstanding
			 section 1342 of title 31, United States Code, the Secretary may accept the
			 voluntary and uncompensated services of members of the advisory
			 committee.(F)Permanent
			 committeeSection 14 of the Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the advisory committee.(7)Use of
			 funds(A)AdministrativeThe
			 Secretaries shall use 30 percent of the funds appropriated under
			 subsection (c)
			 to establish and maintain the Consortium and the website referred to in
			 paragraph (5), to support the advisory committee referred to in paragraph
			 (6),
			 and for technical assistance, evaluation, and research activities.(B)For program
			 participantsThe Secretaries shall use 70 percent of the
			 appropriated funds to carry out, directly or by grant or contract with an
			 eligible entity, activities consisting of—(i)providing funding
			 to Consortium participants to support the development of articulation
			 agreements with other Consortium participants;(ii)providing
			 funding to the Consortium to support the assessment of learning during a
			 registered apprenticeship program, for academic credit;(iii)providing
			 funding to the Consortium to support third-party assessments of the
			 quality and
			 rigor of program offerings, referred to in paragraph (3)(B)(i);(iv)providing
			 curriculum development, for participating institutions and sponsors; and(v)carrying out
			 other purposes that will help participating 2- and 4-year postsecondary
			 educational institutions and sponsors meet the requirements of paragraphs
			 (3)
			 and (4).(C)Eligible
			 entitiesTo be eligible to receive a grant or contract under
			 subparagraph (B), an entity shall be a partnership comprised of—(i)at
			 least one 2- or 4-year postsecondary educational institution participating
			 in the
			 Consortium; and(ii)at
			 least one sponsor of a registered apprenticeship program participating in
			 the
			 Consortium.(c)Authorization
			 of appropriations(1)Fiscal year
			 2015There is authorized to be appropriated to carry out this
			 section $50,000,000 for fiscal year 2015.(2)Subsequent
			 fiscal years(A)AuthorizationThere
			 is authorized to be appropriated to carry out this section for each fiscal
			 year
			 subsequent to fiscal year 2015 the amount determined under subparagraph
			 (B) for
			 the fiscal year involved.(B)Adjustment for
			 inflationThe amount referred to in subparagraph (A) for a fiscal
			 year shall be determined by multiplying—(i)the
			 amount authorized under this subsection for the preceding fiscal year;
			 by(ii)the percentage
			 change in the Consumer Price Index for All Urban Consumers during the
			 annual
			 interval immediately preceding the date on which the determination is
			 made.IIProgram
			 development and enhancement201.Expanding
			 registered apprenticeship programs(a)In
			 generalThe Secretary shall provide payments of assistance for
			 eligible sponsors of new (as of the date of submission of an application
			 under
			 subsection (b)) registered apprenticeship programs, or for sponsors of
			 existing
			 joint labor-management registered apprenticeship programs that add
			 employers as
			 new (as of such date) partners.(b)ApplicationsTo
			 be eligible to receive payments under this section for a registered
			 apprenticeship program, a sponsor shall submit an application to the
			 Secretary
			 at such time, in such manner, and containing such information as the
			 Secretary
			 may require, including information on how the activities carried out under
			 the
			 grant would enhance and expand the registered apprenticeship system, such
			 as
			 extending registered apprentice programs into new industries and
			 occupations,
			 and including information demonstrating that, as of the date the sponsor
			 submitted an application under this section—(1)for a new
			 registered apprenticeship program, the program received recognition as a
			 registered apprenticeship program within the 36 months preceding that
			 date;(2)the sponsor
			 offered jobs that lead to economic self-sufficiency, as determined by a
			 local
			 workforce investment board established under section 117 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2832) located in the same local
			 workforce
			 investment area (as designated under section 116 of such Act (29 U.S.C.
			 2831));(3)the sponsor has
			 demonstrated success in enrolling, instructing, advancing, and graduating
			 individuals in the relevant registered apprenticeship program, and in the
			 employment of such individuals after completion of the program; and(4)the sponsor had
			 not received a payment under subsection (d).(c)Use of
			 fundsIn providing assistance under this section, the Secretary
			 shall arrange to provide payments for eligible sponsors, as funds are
			 available
			 under this section. Funds made available through such a payment shall be
			 used
			 to reimburse an eligible sponsor for the allowable costs (as determined by
			 the
			 Secretary) of operating the registered apprenticeship program involved.
			 The
			 maximum total payment to any one sponsor may not exceed $5,000 or 50
			 percent of
			 the allowable costs of operating the program.(d)Disbursement
			 through local boardsThe Secretary shall enter into arrangements
			 with the local workforce investment boards described in subsection (b)(2)
			 to
			 provide the payments to the eligible sponsors.(e)EvaluationsSponsors
			 receiving grants under this section shall, to the extent practicable,
			 cooperate
			 with the Secretary in the conduct of evaluations of the activities carried
			 out
			 under this section.(f)Authorization
			 of appropriations(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section $25,000,000 for fiscal year 2015 and each subsequent fiscal
			 year.(2)ReservationThe
			 Secretary may reserve 5 percent of the amount appropriated under paragraph
			 (1)
			 for a fiscal year for distribution to the local workforce investment
			 boards, to
			 pay for the costs of the boards associated with making determinations
			 under
			 subsection (b)(2) and disbursements under subsection (d), and as funds
			 remain
			 available, other costs of Federal administration and management, technical
			 assistance, research and evaluation under this section.IIIConforming amendments301.Amendments(a)References(1)Section 3(7) is amended by striking section 101 of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2801) and inserting section 102 of the
			 Higher Education Act of 1965 (20 U.S.C. 1002).(2)Section 101 is amended—(A)in subsection (b)—(i)in paragraph (3)(B)(iv), by striking State or local workforce investment board (established under subtitle B of
			 title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et
			 seq.)) and inserting State or local workforce development board (established under subtitle A of
			 title I of the Workforce Innovation and Opportunity Act); and(ii)in paragraph (7)(A), by striking performance measures described in section 136(c) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2871(c)) for the local workforce
			 investment
			 area (designated under section 116 of such Act (29 U.S.C. 2831)) and inserting (before July 1, 2016) performance measures described in section 136(c) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2871(c)) for the local workforce
			 investment
			 area (designated under section 116 of such Act (29 U.S.C. 2831)) or (after
			 June 30, 2016) performance accountability measures described in section
			 116(c) of the Workforce
			 Innovation and Opportunity Act for the local workforce
			 development
			 area (meaning a local area, as defined in section 3 of such Act); and(B)in subsection (c)—(i)in paragraph (1)—(I)in the matter preceding subparagraph (A), by striking State and local workforce investment boards and inserting State and local workforce development boards;(II)in subparagraph (C), by striking section 134(d)(4) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2864(d)(4)) and inserting section 134(c)(3) of the Workforce Innovation and Opportunity Act; and(III)in subparagraph (D), by striking performance measures under section 136 of the Workforce Investment Act of
			 1998
			 (29 U.S.C. 2871) and inserting (before July 1, 2016) performance measures under section 136 of the Workforce Investment Act of
			 1998
			 (29 U.S.C. 2871) or (after June 30, 2016) performance accountability
			 measures under section 116 of the Workforce Innovation and Opportunity
			 Act; and(ii)in paragraph (2), in the matter preceding subparagraph (A), by striking section
			 121 of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2841) and inserting section
			 121 of
			 the Workforce Innovation and Opportunity Act.(3)Section 201 is amended—(A)in subsection (b)(2), by striking local
			 workforce investment board established under section 117 of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2832) located in the same local
			 workforce
			 investment area (as designated under section 116 of such Act (29 U.S.C.
			 2831)) and inserting local
			 workforce development board (meaning a local board, as defined in section
			 3 of the Workforce Innovation and Opportunity Act) located in the same
			 local
			 workforce
			 development area (meaning a local area, as defined in that section 3); and(B)in subsections (d) and (f)(2), by striking local workforce investment
			 boards and inserting local workforce development
			 boards.(b)Effective dateThis section takes effect on July 1, 2015.